IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT  United States Court of Appeals
                                                    Fifth Circuit

                                                 FILED
                                                                            June 16, 2009
                                     No. 08-10762
                                  Conference Calendar                  Charles R. Fulbruge III
                                                                               Clerk

UNITED STATES OF AMERICA

                                                   Plaintiff-Appellee

v.

MICHAEL PAUL KENDRICK

                                                   Defendant-Appellant


                   Appeal from the United States District Court
                        for the Northern District of Texas
                             USDC No. 4:07-CR-112-6


Before SMITH, BENAVIDES, and HAYNES, Circuit Judges.
PER CURIAM:*
       The attorney appointed to represent Michael Paul Kendrick has moved for
leave to withdraw and has filed a brief in accordance with Anders v. California,
386 U.S. 738 (1967). Kendrick has filed a response. The record is insufficiently
developed to allow consideration at this time of Kendrick’s claims of ineffective
assistance of counsel; such claims generally “cannot be resolved on direct appeal
when they have not been raised before the district court since no opportunity
existed to develop the record on the merits of the allegations.” United States v.

       *
         Pursuant to 5TH CIR . R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH CIR .
R. 47.5.4.
                                 No. 08-10762

Cantwell, 470 F.3d 1087, 1091 (5th Cir. 2006) (internal quotation marks and
citation omitted). Our independent review of the record, counsel’s brief, and
Kendrick’s response discloses no nonfrivolous issue for appeal. Accordingly, the
motion for leave to withdraw is GRANTED, counsel is excused from further
responsibilities herein, and the APPEAL IS DISMISSED. See 5 TH C IR. R. 42.2.




                                       2